Citation Nr: 1637661	
Decision Date: 09/26/16    Archive Date: 10/07/16

DOCKET NO.  12-19 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating prior to March 14, 2015, and to a rating in excess of 10 percent after March 14, 2015, for dermatitis (skin disability). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 

INTRODUCTION

The Veteran had active duty with the United States Navy from July 1978 to July 1982 and from April 1987 to April 2003. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In December 2014, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

While the Veteran's appeal was pending before the Board, the RO issued a rating decision in April 2015, which granted service connection for right shoulder myofascial strain.  Since that grant constitutes a full grant of the benefits sought on appeal, that claim is no longer before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. Prior to December 12, 2014, the Veteran's skin disability was manifested by symptoms affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

2. For the period beginning on December 12, 2014, the Veteran's skin disability is manifested by use of a constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.
 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating prior to December 12, 2014, for 
dermatitis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).

2.  The criteria for a disability rating of 60 percent for dermatitis after December 12, 2014, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183   (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  VA sent a letter to the Veteran in April 2008, which set out the type of evidence needed to substantiate his claim.  The information regarding the claim for increase that is required by Vazquez was provided in that letter.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent two VA examinations during the appeal period (in June 2009 and in March 2015).  The Board finds that the VA examinations are adequate, because the examination reports included a review of the Veteran's medical records, an interview with the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim.

Higher Evaluation

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, and by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries, and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate Diagnostic Codes (DC) identify the various disabilities and the criteria for specific ratings.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is propriety of the initial evaluations assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R.     § 4.7 (2015).

Skin Disability

The Veteran's dermatitis (skin disability) is rated under Diagnostic Code 7806.  It was rated as noncompensable from July 11, 2008 to March 14, 2015, and as 10 percent disabling from March 14, 2015 to the present.

Under Diagnostic Code 7806, a 10 percent rating is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas; or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is warranted for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

The Veteran underwent a skin VA examination in June 2009.  The examiner noted that the Veteran used hydrocortisone topical cream daily, and that he finished the last course of treatment the week prior to the examination.  The Veteran reported that prior to the course of treatment, he had patchy scaling, widespread, thick, adherent crusts in the forehead, eyebrows, and cheeks.  Upon physical examination, no lesions, or affected skin were noted (as such, percent of body area affected was "none").  The examiner noted a diagnosis of seborrheic dermatitis, and related that the Veteran used a topical cream (a corticosteroid) for one to six weeks in the past 12 months, with no side effects.    

The Veteran underwent another VA examination in March 2015.  The examiner noted that the Veteran's condition did not cause scarring or disfigurement of the head, face, or neck, and that the Veteran did not have any skin neoplasms or any systemic manifestations of his skin disease.  The examiner related that the Veteran's treatment with topical medications has been constant or near constant in the past 12 months.  The Veteran did not have any other procedures in the past 12 months, and no debilitating episodes.  Upon physical examination, the examiner noted that dermatitis covered less than five percent of the Veteran's body area, and five to 20 percent of the exposed area.  The examiner related that the Veteran's seborrheic dermatitis was found on his forehead, cheeks, upper lip, and postauricular area, with discrete erythematous scaly dermatitis.       

The Veteran's private and VA treatment records have noted symptomatology generally consistent with that reported in the VA examinations: occasional dermatitis for which daily topical treatment was prescribed (March 27, 2007 treatment note); flakiness of skin on the scalp and face (December 19, 2007 private treatment note); dermatitis controlled with topical creams, no symptoms present (June 4, 2013, October 2, 2014 VA treatment notes).

During his December 2014 hearing, the Veteran testified that he did have skin symptoms at the June 2009 VA examination on his face and in his ear, but that the doctor refused to look at his skin closely.  The Veteran reported that he had dermatitis on his scalp, his face, his nose, around his nose, and on his eyebrows.  The Veteran related that he uses a cream (ketoconazole) daily and a steroid cream every three days to control his symptoms, and if he doesn't use the creams he has flare-ups of itchy, patchy, red, dandruff-like dermatitis.  The Veteran also stated that he uses a special shampoo for his scalp.  He also added that his dermatitis has now become so bad that he regularly takes Atarax (an antihistamine) for the itching, and that he experiences dermatitis flare-ups weekly.  The Veteran also related that he has itching on his legs, but that he was evaluated by his sister, who is a doctor, and deemed to have a condition unrelated to his service-connected dermatitis.      

Based on a careful review of all of the evidence, the Board finds that a 10 percent rating is warranted for the period prior to December 12, 2014, and a 60 percent rating is warranted thereafter. In his 2009 examination, the examiner noted that the Veteran used a topical cream (a corticosteroid) for one to six weeks in the past 12 months, which satisfies the criteria for a 10 percent evaluation. There is no evidence to show a higher rating as there is not sufficient coverage of the skin, or more frequent use of a systemic therapy.

At the December 2014 hearing, the Veteran testified that he used topical creams every three days, which constitutes near constant use of a systemic treatment, including topical corticosteroid cream, to treat his skin disability, thus, a 60 percent evaluation is warranted as of this date.  See Johnson v. McDonald, No. 14-2778, 2016 WL 791735 (Vet. App. 2016).  (The Court held that the language of Diagnostic Code 7806 is unambiguous: "the diagnostic code explicitly mentions corticosteroids as an example of 'systemic therapy' and does not further distinguish between different types of corticosteroid application."). Because this is the schedular maximum rating, no higher rating is available under DC 7806.

Accordingly, the Board hereby assigns a 10 percent rating prior to December 12, 2014, and a 60 percent rating for the period beginning on December 12, 2014, for the Veteran's skin disability.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 4.3 (2015); Gilbert, 1 Vet. App. at 53-56.

Additional Considerations

In addressing each of the foregoing issue, the Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321 (b)(1) (2015).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111   (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required.  If the criteria do not reasonably describe the Veteran's disability level and symptomatology, a determination must be made whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321 (b)(1) (2015) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

However, in this case, the medical evidence fails to show anything unique or unusual about the Veteran's skin disability that would render the schedular criteria inadequate.  The Veteran's main symptoms were complaints of reoccurring skin rash which required medication to treat and which itched.  These symptoms were specifically contemplated in the schedular ratings that were assigned.  Furthermore, the VA examiners specifically opined the Veteran's skin disability did not have any significant effects on his usual occupation or activities of daily living.  In this regard, and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In addition, the Veteran currently receives the maximum schedular criteria available under the assigned Diagnostic Code. 



	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation of 10 percent prior to December 12, 2014, and a 60 percent as of December 1, 2014, for a skin disability, is granted. 






______________________________________________
GAYLE E. STROMMEN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


